DETAILED ACTION 
The present application, filed on 2/26/2020, is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 4/21/2022. 
a.  Claims 1, 6-7, 9, 15 are amended
b.  Claims 3-5, 11-13, 17-19 are cancelled
c.  Claims 21-24 are new

Overall, Claims 1-2, 6-10, 14-16, 20-24 are pending and have been considered below.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-10, 14-16, 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kara et al (US 2015/0169726), in view of Dixon (US 2015/0058140), in further view of Sundaresan (US 2016/0125519), in further view of Becus et al (US 2019/0385191).  
Regarding Claims 1, 9, 15 – Kara discloses: A computer-implemented method for providing offers based on real-time data, comprising: 
	receiving, with at least one processor, transaction data associated with a plurality of transactions conducted by a plurality of merchants, each merchant of the plurality of merchants associated with a physical location and at least one merchant category, the plurality of merchants comprising a first merchant associated with at least one first merchant category; {see at least [0043] transaction amount provisioning entity; [0037] provisioning entity reads on merchant}    
	determining, with at least one processor, a subset of merchants of the plurality of merchants that are: (i) associated with physical locations within a threshold distance of a physical location associated with the first merchant {see at least [0107] revenue information of provisioning entity (reads on merchant) in the San Francisco Bay area (reads on threshold distance) and (ii) associated with the at least one first merchant category; {see at least [0121] group of provisioning entities associated with provisioning entity (reads on merchant category)}  
	determining, with at least one processor, real-time market activity data associated with the first merchant and each merchant of the subset of merchants; {see at least fig6, rc640, [0098]; [0118] updating in real time (implicitly reads on processing real-time data); [0168]-[0169] computing using real-time conditions (implicitly reads on processing real-time data). Examiner note – Figs17-26, [0178] illustrate user interfaces where the actual revenue (reads on real-time revenue) is compared to the goal revenue (this disclosure demonstrates that parts of Kara are geared toward monitoring the real-time market activity)}  
	… based on comparing the real-time market activity data associated with the first merchant with the real-time market activity data associated with at least one other merchant, and. {see at least [0121] performance of restaurant against other restaurants in the same airport}  
wherein comparing the real-time market activity data comprises: 
	generating, with at least one processor, a merchant-transaction index comprising at least one data structure comprising at least one transaction associated with a merchant identifier, a time stamp, and a transaction amount; {see at least [0038] performance of location (reads on transaction associated with merchant identifier); fig4, rc480, [0073], [0080] time stamp; fig4, rc470, [0073], [0080] transaction amount}  
	calculating, with at least one processor, a first sum of all transactions within a threshold time period for each merchant of the plurality of merchants that match the merchant category and are within the threshold distance; {see at least [0038] current month’s sales with previous month’s sales (reads on transaction within time period); [0121] performance of restaurant against restaurants in the same airport (reads on threshold distance); [0122]-[0123] comparing against similar stores over period of time; fig11, [0130]-[0131]}  
	calculating, with at least one processor, a second sum of all transactions for the first merchant within the threshold time period; {see at least [0038] current month’s sales with previous month’s sales (reads on transaction within time period); [0121] performance of restaurant against restaurants in the same airport (reads on threshold distance); [0122]-[0123] comparing against similar stores over period of time; fig11, [0130]-[0131]} 
calculating, with at least one processor, a total sum by adding the first sum to the second sum; and dividing, with at least one processor, the second sum by the total sum. {see at least [0120] information representing a market share (market share reads on the percentage of a value form a total value, in this instant situation dividing a sum by a total sum to obtain a percentage implicitly reads on (a) calculating a total sum and (b) a sum by the total sum) associated with other provisioning entities}   
… based on comparing the real-time market activity data associated with the first merchant with the real-time market activity data associated with at least one other merchant; and {see at least [0121] performance of restaurant against other restaurants in the same airport} 

Kara does not disclose, however, Dixon discloses:  
	determining, with at least one processor, to initiate at least one offer … {see at least [0041]-[0042] opening an offer based on a request (reads on initiating an offer based on a condition)}   
initiate the at least one offer in response to determining to initiate the at least one offer, {see at least [0041]-[0042] opening an offer based on a request (reads on initiating an offer based on a condition)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kara to include the elements of Dixon.  One would have been motivated to do so, in order to better control the providing of offers (i.e. controlling both the beginning and the end of the offering).  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kara evidently discloses determining merchants and market activity.  Dixon is merely relied upon to illustrate the functionality of providing an offer in the same or similar context.  As best understood by Examiner, since both determining merchants and market activity, as well as providing an offer are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kara, as well as Dixon would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kara / Dixon. 

Kara, Dixon does not disclose, however, Sundaresan discloses: 
wherein the at least one offer is continuously or continually ongoing until being terminated, and {see at least [0092]-[0093] … determining that a maximum acceptance value has been met … (Examiner interprets that before the acceptance value has been met, the offer is ongoing)}   
after initiating the at least one offer, determining, with at least one processor, to terminate the at least one offer … {see at least [0093] communicating an offer termination message to the first plurality of client devices in response to a condition …} (Examiner Note – this condition is real-time market activity data as disclosed by Kara at [0121]) 
terminating the at least one offer in response to determining to terminate the at least one offer. {see at least [0093] communicating an offer termination message to the first plurality of client devices in response to … (once the real-time market activity condition has been met, the decision to terminate is made and the termination message is sent out …)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kara, Dixon to include the elements of Sundaresan.  One would have been motivated to do so, in order to better control the offering and the budget tight to making offers.  Furthermore, the Supreme Court has supported that combining well-known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kara, Dixon evidently discloses determining merchants, market activity and providing an offer.  Sundaresan is merely relied upon to illustrate the functionality of terminating an offer based on certain conditions in the same or similar context.  As best understood by Examiner, since both determining merchants, market activity and providing an offer, as well as terminating an offer based on certain conditions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kara, Dixon, as well as Sundaresan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kara, Dixon / Sundaresan.

Kara, Dixon, Sunderasan does not disclose, however, Becus discloses: 
	determining, with at least one processor, a threshold amount based on at least one dynamic parameter; {see at least fig8, rc804-rc810, [0050]-[0054] market share threshold based on sales market share, average sales per customer; average value of each individual purchase, average number of purchases per customer (all are dynamic parameters)}   
determining that a ratio of the real-time market activity data associated with the first merchant to the real-time market activity data associated with at least one other merchant satisfies the threshold amount; {see at least fig8, rc804 [0050] market share of the merchant (e.g. Merchant A) and the merchant’s competitors (reads on: at least one other merchant); rc806, [0051] amount spent per customer of the merchant (e.g. Merchant A) and the merchant’s competitors (reads on: at least one other merchant); rc808, [0053] average value of individual purchase per customer of the merchant (e.g. Merchant A) and the merchant’s competitors (reads on: at least one other merchant); rc810, [0054] average number of purchases per customer of the merchant (e.g. Merchant A) and the merchant’s competitors (reads on: at least one other merchant)} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kara, Dixon, Sunderasan to include the elements of Becus. One would have been motivated to do so, in order to identify the merchant with the highest activity share.  Furthermore, the Supreme Court has supported that combining well-known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kara, Dixon, Sunderasan evidently discloses determining merchants, market activity and providing an offer.  Becus is merely relied upon to illustrate the functionality of a market activity share per merchant in the same or similar context.  As best understood by Examiner, since both determining merchants, market activity and providing an offer, as well as a market activity share per merchant are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kara, Dixon, Sunderasan, as well as Becus would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kara, Dixon, Sunderasan / Becus.

Regarding Claims 2, 10, 16 – Kara, Dixon, Sunderasan, Becus discloses the limitations of Claims 1, 9, 15. Kara further discloses:  wherein determining the subset of merchants comprises: 
	generating, with at least one processor, geographical coordinates for each merchant of the plurality of merchants based on a geohash algorithm; {see at least fig7, rc760, [0103] geographic coordinates, geohash bucket (region); fig8, rc860, [0107] geohash region}    
	generating, with at least one processor, a merchant index comprising the geographical coordinates for each merchant; {see at least fig7, rc760, [0103] geographic coordinates, geohash bucket (region); fig8, rc860, [0107] geohash region}  
	identifying, with at least one processor, geographical coordinates for the first merchant; and {see at least fig14, [0150], [0162]; fig15, [0158]-[0159], [0170] estimate a location of provisioning entity (reads on merchant); fig7, rc760, [0103] geographic coordinates}  
	determining, with at least one processor, at least one related merchant of the merchant index based on the geographical coordinates for the first merchant, the geographical coordinates of the at least one related merchant, and the threshold distance. {see at least [0121] restaurants in the same airport (reads on merchants, related, threshold distance)}  

Regarding Claims 6, 21, 23 – Kara, Dixon, Sunderasan, Becus discloses the limitations of Claims, 1, 9, 15. Becus further discloses:  
	determining the threshold amount based on historical transaction data and at least one machine learning algorithm. {see at least [0022]-[0023] machine learning; [0091] getting offers based on historic level purchase data}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kara, Dixon, Sunderasan, Becus to include additional elements of Becus.  One would have been motivated to do so, in order to utilize an efficient tool.  In the instant case, Kara, Dixon, Sunderasan, Becus evidently discloses determining merchants, market activity and providing an offer.  Becus is merely relied upon to illustrate the additional functionality of using a machine learning algorithm in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 7, 22, 24 – Kara, Dixon, Sunderasan, Becus discloses the limitations of Claims 1, 9, 15. Becus further discloses:  
	determining the threshold amount based at least partially on a time or date. {see at least fig8, [0050]-[0054] market share threshold, six month period}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kara, Dixon, Sunderasan, Becus to include additional elements of Becus.  One would have been motivated to do so, in order to limit the work period.  In the instant case, Kara, Dixon, Sunderasan, Becus evidently discloses determining merchants, market activity and providing an offer.  Becus is merely relied upon to illustrate the additional functionality of utilizing time or date in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 


Regarding Claims 8, 14, 20 – Kara, Dixon, Sunderasan, Becus discloses the limitations of Claims 1, 9, 15. Dixon further discloses:  wherein initiating the at least one offer comprises 
	communicating an advertisement to at least one computing device within a predetermined distance from the first merchant. {see at least [0007] present the advertisement data across the screen, animation; [0008] offer being advertised}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kara, Dixon to include additional elements of Dixon.  One would have been motivated to do so, in order to stimulate sales.  In the instant case, Kara, Dixon evidently discloses determining merchants, market activity and providing an offer.  Dixon is merely relied upon to illustrate the additional functionality of proving an advertisement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20200100165 A1	2020-03-26	183	Hosier, JR.; Gerald Douglas	Online Systems and Methods for Advancing Information Organization Sharing and Collective Action; Methods and systems and mobile device interfaces for creating, joining, organizing and managing via mobile devices affinity groups in a cloud computing environment for social and business purposes.
US 20120197726 A1	2012-08-02	16	Aggarwal; Mukesh et al.	METHOD AND SYSTEM FOR SUGGESTING SERVICES TO A USER; A method for presenting a vendor selection to a user of a mobile device, including receiving a notification that a first telephone call is initiated by the user of the mobile device to a telephone number for a vendor; while the first telephone call is active and prior to placing an order with the vendor: extracting a set of matching data for the vendor using the telephone number for the vendor, selecting at least one suggested vendor associated with an offer using a set of matching parameters and the set of matching data, generating a message comprising the vendor and the at least one suggested vendor with the offer; and presenting the message to the user of the mobile device, terminating, prior to placing the order, the first telephone call to the vendor, and initiating a second telephone call to the at least one suggested vendor based on the offer.
US 20150088607 A1	2015-03-26	39	Georgoff; Michael Thomas et al.	Tracking Offers Across Multiple Channels; Provided is a process, including: obtaining a coupon issued by a merchant, the coupon being redeemable both on-line, at the merchant's website, and in-store, at a physical location of the merchant; sending the coupon to publishers for presentation to consumers by the publishers on user devices of the consumers; and receiving indications from the user devices of the consumers that the consumers interacted with the coupon, the indications indicating a consumer selection of an in-store redemption option or an on-line redemption option.
EP 2690592 A1	2014-01-29	14	YERLI CEVAT	Online purchase of items based on live offers; A method for enabling purchase of items within an online system is described, comprising the steps of providing an element representing an offer of one or more items, the element specifying a price of one of the items and a time period for purchase of the items; automatically presenting the element by the online system to a plurality of users, such that each user is enabled to interact with the element and purchase at least one of the items during the time period; and adjusting the price of the item as a function of the remaining time for purchase and an interaction of at least one of the users with the element. Furthermore, a corresponding online system enabling purchase of items and a data structure are defined.
WO 2015200578 A1	2015-12-30	95	COPELAND CHRISTOPHER KENT APPARATUS AND METHOD FOR MOBILE-DISPATCHER FOR OFFER REDEMPTION WORK FLOWS; Provided is a of dynamically adjusting an online coupon, or other offer, redemption work flow presented to a consumer to mitigate effects from more limited user-interface constraints of mobile computing devices, the process including: obtaining a plurality of mobile-suitability values; receiving from a remote mobile computing device of a user, a request for offer content; ascertaining a selected merchant website at which the offer is redeemable; retrieving a selected mobile-suitability value for the selected merchant website; obtaining, from the mobile computing device, data indicative of user-interface constraints of the mobile computing device; determining to send instructions to present content on the mobile computing device, the determination being based on the user-interface constraints of the mobile computing device and the selected mobile-suitability value for the selected merchant website, and the content being suitable for the mobile computing device; and sending the instructions to present the content.



Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees with the latter. 

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
	Claim 1, (which is repeated in Claims 9, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determine real-time market activity; initiate an offer based on the real-time market activity. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a sales activities or behaviors process, i.e. a process aimed at providing offers based on certain criteria, like location, merchant category or market activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

	However, the application specification discloses at [0002]-[0003] a series of problems merchants encounter when confronted with competitors in the area and with market fluctuations, like the inability to attribute the variations in sales to one of the previously enumerated causes. Furthermore, the specifications at [0052] discloses the technical solutions the application offers to those encountered problems. Therefore, it is concluded that the identified abstract idea is integrated into a practical application, which reverses the judicial exception status in accordance with MPEP 2106.05(a). 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “Becus does not teach or suggest determining to initiate an offer based on determining that a ratio of the real-time market activity data associated with the first merchant to the real-time market activity data associated with at least one other merchant satisfies the threshold amount.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Becus discloses:   
determining that a ratio of the real-time market activity data associated with the first merchant to the real-time market activity data associated with at least one other merchant satisfies the threshold amount; {see at least fig8, rc804 [0050] market share of the merchant (e.g. Merchant A) and the merchant’s competitors (reads on: at least one other merchant); rc806, [0051] amount spent per customer of the merchant (e.g. Merchant A) and the merchant’s competitors (reads on: at least one other merchant); rc808, [0053] average value of individual purchase per customer of the merchant (e.g. Merchant A) and the merchant’s competitors (reads on: at least one other merchant); rc810, [0054] average number of purchases per customer of the merchant (e.g. Merchant A) and the merchant’s competitors (reads on: at least one other merchant)}
Therefore, Becus discloses the claim limitation.

Applicant submits “Sundaresan does not teach or suggest after initiating the at least one offer, determining to terminate the at least one offer based on comparing the real-time market activity data associated with the first merchant with the real-time market activity data associated with at least one other merchant, and terminating the at least one offer in response to determining to terminate the at least one offer.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Sundaresan discloses:   
after initiating the at least one offer, determining, with at least one processor, to terminate the at least one offer … {see at least [0093] communicating an offer termination message to the first plurality of client devices in response to a condition …} (Examiner Note – this condition is real-time market activity data as disclosed by Kara at [0121]) 
terminating the at least one offer in response to determining to terminate the at least one offer. {see at least [0093] communicating an offer termination message to the first plurality of client devices in response to … (once the real-time market activity condition has been met, the decision to terminate is made and the termination message is sent out …)}  
Therefore, Sundaresan discloses the claim limitation> 

Applicant submits “At most, this portion of Sundaresan mentions that "an offer termination message" is sent "in response to ... the maximum acceptance value [being] met"” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Sundaresan discloses:   
after initiating the at least one offer, determining, with at least one processor, to terminate the at least one offer … {see at least [0093] communicating an offer termination message to the first plurality of client devices in response to a condition …} (Examiner Note – this condition is real-time market activity data as disclosed by Kara at [0121]) 
Kara provides the trigger for terminating the offer by disclosing: 
… based on comparing the real-time market activity data associated with the first merchant with the real-time market activity data associated with at least one other merchant; and {see at least [0121] performance of restaurant against other restaurants in the same airport} 
Therefore, the combination Kara, Sanderasan discloses the claim limitation. 

Applicant submits “Applicant continues to believe that the Office Action is improperly relying on inherency. Although the present Office Action distinguishes between the dictionary definitions for the words "inherent" and "implicit," it is submitted that the way "implicit" is used in the rejections that the doctrine of inherency is being invoked. Thus, the requirements for inherency must be met.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
This is a very broad statement, which does not allow for providing a specific answer. Applicant is requested to provide specific examples to receive specific answers. 
For reference only – Examiner’s understanding of the two terms is as follows: 
“Inherency” implies that the entity referred to must be there; without that entity the system will not work. For instance, the term ‘computer’ inherently reads on CPU, memory, bus. 
“implicit” implies that the entity or action referred to is disclosed indirectly. For instance, the limitation ‘receiving data’, implicitly reads on ‘providing data’ (something cannot be received if it has not been previously transmitted).  

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622